UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6486


LARRY JAMES TYLER,

                    Plaintiff - Appellant,

             v.

RICHARD JONES,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Mary G. Lewis, District Judge. (4:17-cv-00404-MGL)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry James Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry James Tyler appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Tyler v. Jones, No. 4:17-cv-00404-MGL (D.S.C. Mar. 30,

2017). We deny Tyler’s request for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2